Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 9-16 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claims 9-16 under 35 USC 112, first paragraph, scope of enablement is maintained.
Applicant argues the term “treating” is a mere statement of purpose and should not be interpreted as a limitation in the claim body and the definition of treat/treatment in the specification provides for various alternatives and does not require a treatment to require curing a disease, it is only one alternative that is not required to meet the threshold for treatment.  Applicant’s argument was considered but not persuasive for the following reasons.
Applicant’s reference to MPEP § 2111.02(II) is noted.  It also states: 
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.……Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest, Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).

Applicant also argues the definition of treat/treatment in the specification provides for various alternatives and does not require a treatment to require curing a disease, it is only one alternative that is not required to meet the threshold for treatment.
The examiner agrees that the specification sets forth “partially or totally inhibiting, delaying or preventing” as alternatives.  However, the issue is not whether claimed invention requires treatment as curing a disease or that it is an alternative, the issue is that “treating” as recited by the claimed invention encompasses totally inhibiting and preventing the progression of cancer or the recurrence of the cancer.  
It is suggested claim 9 be rewritten replacing “treating” with “partial inhibition” or “delaying” the progression of mCRPC.
For these reasons, the rejection of claims 9-16 under 35 USC 112, first paragraph, scope of enablement is maintained.

The rejection of claims 10 and 11 under 35 USC 112, second paragraph, is withdrawn.

Rejections - 35 USC § 103
The rejection of claims 9-16 under 35 USC 103 over Lin (2009), Chen et al. (International Scholarly Research Network, 2011) and Wang et al. (Molecular Cancer, 2011) in combination is maintained. 

The current specification uses the regulation of two enzymes HSD3B-1 and CYP24A1 as surrogates demonstrating the synergy of vitamin D and androgens as a combination therapy; there is a previously unknown relationship between the action of these two classes of compounds that provide an environment where a less toxic dose of vitamin D can be used because of the effect of testosterone on the enzymes that degrade vitamin D, thus providing a more effective treatment;
The combination of the prior art had no idea how these particular enzymes were affected by the combination of vitamin D and androgens and would have had no reason to combine vitamin D and androgens based on the current knowledge as demonstrated by the cited references; and
Nothing in the cited reference would have led one of skill to realize the synergistic effects of an improved therapy using a combination of vitamin D and androgens. The unexpected and surprising results obtained using the vitamin D and androgen combination is evidence of the non-obviousness of the claimed therapy combination.
According to applicant, the question remains “Why would one of skill specifically choose vitamin D and androgen therapy to treat castration-resistant prostate cancer; and would one of skill have any expectation of the synergistic effects of such a combination therapy; the cited references, either alone or combined teach the effective, synergistic treatment of CRPC by administration of vitamin D and an androgen to a subject having mCRPC; one of skill would not have any motivation to utilize calcitriol 
Chen describes the discovery of a new vitamin D analog with improved characteristics but does not describe its use or effectiveness in combination with androgens and 
Wang et al. conclude that their data regarding intracellular signaling pathways in androgen dependent LNCaP cells indicate that Vitamin D3 and testosterone combine to drive a differentiated phenotype and reinforce the idea that the age dependent decline in both hormones results in the de-differentiation of prostate tumor cells, which results in increased proliferation, motility and invasion common to aggressive tumors. These studies also reinforce the potential importance of miRNAs in prostate cancer progression and therapeutic outcomes. Wang is drawing conclusion from an in vitro model that is androgen dependent and not androgen resistant. The conclusions of Wang cannot be extrapolated to metastatic castration-resistant prostate cancer (mCRPC) because LNCaP cells are not the appropriate model system. Using Wang as a comparison to the current pending claims is comparing apples to oranges, the cell line is androgen-dependent, and the target cancer is castration-resistant.
Lastly, applicant argues the combined teachings call into question what results if any would be achieved by administering calcitriol and androgens as a therapy for CRPC.


The basis for applicant’s argument is that the combination of vitamin D and an androgen for treatment of mCRPC is not taught in a single reference and, there is no evidence that the combination would be synergistic in mCRPC since Wang utilizes LNCaP cells which is not an appropriate model system for mCRPC.
However, the use of each of vitamin D and testosterone, an androgen for treating mCRPC was known in the art at the time of the present invention, as evidenced by the cited references.  Wang was utilized for its showing that the combination of said actives resulted in synergistic effect in the treatment of prostate cancer.  Therefore, the motivation to combine vitamin D and testosterone is based on the teaching in the art as set forth above and in the previous Office Action.  Wang’s showing of synergism in a prostate cancer cell line (LNCaP cells) provides the skilled artisan in the art with the reasonable expectation that the combination will also show synergism in treating mCRPC.
	In other words,
“Why would one of skill specifically choose vitamin D and androgen therapy to treat castration-resistant prostate cancer”?  
Because the art teaches each for the treatment of mCRPC.; 
“would one of skill have any expectation of the synergistic effects of such a combination therapy”?  
The motivation to combine is based on the teaching that the compounds are useful in treating mCRPC.  Synergism cannot be shown until the 
“one of skill would not have any motivation to utilize calcitriol with other therapies, such as the high-dose androgen addressed by Lin and furthermore, Lin addresses a phase I toxicity study where no objective responses were seen with high-dose androgen, see lines 11 and 12 of Lin and Lin requires a high-dose testosterone.  
Combination therapy is well-known in the medical/pharmaceutical art, including in cancer treatment.  Determining the amounts of each active in a combination that would result in optimum treatment would have been within the level of skill of the ordinary artisan in the medical/pharmaceutical art at the time of the present invention.  Thus, applicant’s argument as to the high-dose of androgen in Lin is noted but not persuasive.  In addition, the claimed invention is not limiting in amount(s) of either active ingredient.

In short, the art provides the motivation to combine vitamin D and an androgen for treatment of mCRPC and Wang provides a reasonable expectation of synergism with the combination.
Applicant’s argument that the current specification uses the regulation of two enzymes HSD3B-1 and CYP24A1 as surrogates demonstrating the synergy of vitamin D and androgens as a combination therapy and that there is a previously unknown relationship between the action of these two classes of compounds that provide an environment where a less toxic dose of vitamin D can be used because of the effect of testosterone on the enzymes that degrade vitamin D, thus providing a more effective treatment is noted.  However, any action of the combination would flow naturally from combination which is rendered obvious by the teachings of the prior art.

(2009), Chen et al. (International Scholarly Research Network, 2011) and Wang et al. (Molecular Cancer, 2011) in combination is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628